DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2,7, 8,13-15,19,20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510) in view of Yu et al. (US 2013/025885) and Ahn et al. (US 2017/0367114), Provisional application No. 62/353,059, filed on June 22, 2016.
Regarding claim 1, Zhang et al.  discloses a method (abstract, fig. 1 numbers 191-193 and fig. 4) comprising: determining, by a user equipment (UE)  (P:0028), a quality of one or more downlink signals from a base station (P:0029 lines 4-9 and P:0031-P:0032 line 10); detecting, by the UE, a beam failure event associated with one or more beams (control beams) based on one or more downlink reference signals (P:0029 lines 4-9 and P:0031-P:0032 line 10).  Zhang et al.  further discloses detecting, by the UE, the beam failure event associated with the one or more beams based on a number of downlink reference signal failing to exceed a threshold during a time- out period (i.e. initial alignment timer expired) (P:0029, P:0032 lines 1-13 and P:0033 lines 1-10).  Zhang et al.  differs from claim 1 of the present invention in that it does not explicit disclose determining by the UE a quality of one or more reference signals, a beam failure based upon the quality of one or more reference signals and transmitting, by the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to the beam failure event.  Yu et al.  teaches a mobile station measures again the CQI of each DL beam based on the intensity of a plurality of DL reference signals. For example, when the threshold of the CQI is "1" and if the CQIs "0, 0, 0", which are equal to or lower than the threshold, have been transmitted a preset number of times (e.g., twice) or more, the mobile station measures the CQI of each DL beam again (quality of the beams which represents a beam failure) (P:0108).  Ahn et al. Provisional application No. 62/353,059 teaches a proposal 3. (page 5) where a UE transmit bean related information for beam recovery to the base station (BS) through an MAC-CE (proposal 3., page 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang et al.  with determining by the UE a quality of one or more reference signals, a beam failure based upon the quality of one or more reference signals and transmitting, by the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to the beam failure event in order for the UE to send a beam switching  request based upon the quality of the beam downlink reference signals to the base station according to a size of an available uplink resource in a random access procedure, and a MAC CE for reporting a beam failure, as taught by Yu et al. and Ahn et al..  

Regarding claims 2,8,14 and 20, the combination of Zhang et al., Yu et al.  and Ahn et al. differs from claims 2,8,14 and 20 of the present invention in that they do not explicit disclose the one or more downlink reference signals is received over a first carrier frequency, and wherein the MAC CE transmission is transmitted over a second carrier frequency different from the first carrier frequency.  However, the downlink reference signals from the base station is inherently on a first carrier frequency is known in the art,  and the uplink signal carrying the transmitted MAC CE transmission from the UE is inherently transmitted on a second carrier frequency in order for two way communication and/or feedback between the base station and the UE.

Regarding claim 7, Zhang et al.  discloses a user equipment (UE) (mobile station) (fig. 1 number 107 and P:0026) comprising: at least one processor (fig. 1 number  132) ; and a non-transitory computer readable storage medium  (memory)(fig. 1 number 131 and P:0026) storing programming for execution by the at least one processor (P:0026), the programming including instructions to cause the UE to: determining, by a user equipment (UE)  (P:0028), a quality of one or more downlink signals from a base station (P:0029 lines 4-9 and P:0031-P:0032 line 10); detecting, by the UE, a beam failure event associated with one or more beams (control beams) based on one or more downlink reference signals (P:0029 lines 4-9 and P:0031-P:0032 line 10).  Zhang et al.  further discloses detecting, by the UE, the beam failure event associated with the one or more beams based on a number of downlink reference signal failing to exceed a threshold during a time- out period (i.e. initial alignment timer expired) (P:0029, P:0032 lines 1-13 and P:0033 lines 1-10).  Zhang et al.  differs from claim 7 of the present invention in that it does not explicit disclose determining by the UE a quality of one or more reference signals, a beam failure based upon the quality of one or more reference signals and transmitting, by the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to the beam failure event.  Yu et al.  teaches a mobile station measures again the CQI of each DL beam based on the intensity of a plurality of DL reference signals. For example, when the threshold of the CQI is "1" and if the CQIs "0, 0, 0", which are equal to or lower than the threshold, have been transmitted a preset number of times (e.g., twice) or more, the mobile station measures the CQI of each DL beam again (quality of the beams which represents a beam failure) (P:0108).  Ahn et al. Provisional application No. 62/353,059 teaches a proposal 3. (page 5) where a UE transmit bean related information for beam recovery to the base station (BS) through an MAC-CE (proposal 3., page 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang et al.  with determining by the UE a quality of one or more reference signals, a beam failure based upon the quality of one or more reference signals and transmitting, by the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to the beam failure event in order for the UE to send a beam switching  request based upon the quality of the beam downlink reference signals to the base station according to a size of an available uplink resource in a random access procedure, and a MAC CE for reporting a beam failure, as taught by Yu et al. and Ahn et al..  

Regarding claims 13 and 15, Zhang et al.  discloses a method (abstract, fig. 1 numbers 191-193 and fig. 4) comprising: transmitting, by a base station to a user equipment (UE), one or more downlink reference signals (P:0029 lines 4-9 and P:0031-P:0032 line 10). Zhang et al.  further discloses detecting, by the UE, the beam failure event associated with the one or more beams based on a number of downlink reference signal failing to exceed a threshold during a time- out period (i.e. initial alignment timer expired) (P:0029, P:0032 lines 1-13 and P:0033 lines 1-10).   Zhang et al.  differs from claim 13 of the present invention in that it does not explicit disclose receiving, by the base station from the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to a beam failure event associated with one or more beams detected by the UE based on a quality of the one or more downlink reference signals.  Yu et al.  teaches a mobile station measures again the CQI of each DL beam based on the intensity of a plurality of DL reference signals. For example, when the threshold of the CQI is "1" and if the CQIs "0, 0, 0", which are equal to or lower than the threshold, have been transmitted a preset number of times (e.g., twice) or more, the mobile station measures the CQI of each DL beam again (quality of the beams which represents a beam failure) (P:0108).  Ahn et al. Provisional application No. 62/353,059 teaches a proposal 3. (page 5) where a UE transmit bean related information for beam recovery to the base station (BS) through an MAC-CE (proposal 3., page 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang et al. with receiving, by the base station from the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to a beam failure event associated with one or more beams detected by the UE based on a quality of the one or more downlink reference signals in order for the base station to receives a beam switching request from the  UE based upon the quality of the beam downlink reference signals to the base station according to a size of an available uplink resource in a random access procedure, and a MAC CE for reporting a beam failure, as taught by Yu et al. and Ahn et al..  

Regarding claims 19 and 21, Zhang et al.  discloses a base station (fig. 1 number 103 and P:0027) comprising: at least one processor (fig. 1 number  152); and a non-transitory computer readable storage medium (memory)(fig. 1 number 151) storing programming for execution by the at least one processor (P:0027), the programming including instructions to cause the base station to: transmitting, by a base station to a user equipment (UE), one or more downlink reference signals (P:0029 lines 4-9 and P:0031-P:0032 line 10). Zhang et al.  further discloses detecting, by the UE, the beam failure event associated with the one or more beams based on a number of downlink reference signal failing to exceed a threshold during a time- out period (i.e. initial alignment timer expired) (P:0029, P:0032 lines 1-13 and P:0033 lines 1-10).   Zhang et al.  differs from claim 19 of the present invention in that it does not explicit disclose receiving, by the base station from the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to a beam failure event associated with one or more beams detected by the UE based on a quality of the one or more downlink reference signals.  Yu et al.  teaches a mobile station measures again the CQI of each DL beam based on the intensity of a plurality of DL reference signals. For example, when the threshold of the CQI is "1" and if the CQIs "0, 0, 0", which are equal to or lower than the threshold, have been transmitted a preset number of times (e.g., twice) or more, the mobile station measures the CQI of each DL beam again (quality of the beams which represents a beam failure) (P:0108).  Ahn et al. Provisional application No. 62/353,059 teaches a proposal 3. (page 5) where a UE transmit bean related information for beam recovery to the base station (BS) through an MAC-CE (proposal 3., page 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Zhang et al. with receiving, by the base station from the UE, a media access control (MAC) control element (CE) transmission for beam failure recovery responsive to a beam failure event associated with one or more beams detected by the UE based on a quality of the one or more downlink reference signals in order for the base station to receives a beam switching request from the  UE based upon the quality of the beam downlink reference signals to the base station according to a size of an available uplink resource in a random access procedure, and a MAC CE for reporting a beam failure, as taught by Yu et al. and Ahn et al..  

Claim(s) 3, 4, 9, 10, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0353510) in view of Yu et al. (US 2013/025885) and Ahn et al. (US 2017/0367114), Provisional application No. 62/353,059, filed on June 22, 2016as applied to claims 1, 13, 15 ,10 and 21 above and in further view of Park et al. (US 2016/0192401).
Regarding claims 3, 4, 9 and 10, the combination of Zhang et al., Yu et al.  and Ahn et al. differs from claims 3, 4, 9 and 10 of the present invention in that they do not explicit disclose a number of downlink reference signal measurements and the downlink reference signal measurements including signal qualities of the one or more downlink reference signals.  Park et al. teaches a terminal may include measuring signal quality of each beam based on downlink reference signals each transmitted through the plurality of beams from the base station; and determining a beam having the best signal quality (P:0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Zhang et al., Yu et al.  and Ahn et al. with a number of downlink reference signal measurements and the downlink reference signal measurements including signal qualities of the one or more downlink reference signals in order for the UE to determine the beam from the downlink reference signal that has the best quality to communicate with the base station, as taught by Park et al..

Regarding claims 16 and 22, the combination of Zhang et al., Yu et al.  and Ahn et al. differs from claims 16 and 22 of the present invention in that they do not explicit disclose the downlink reference signal measurements including signal qualities of the one or more downlink reference signals.  Park et al. teaches a terminal may include measuring signal quality of each beam based on downlink reference signals each transmitted through the plurality of beams from the base station; and determining a beam having the best signal quality (P:0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Zhang et al., Yu et al.  and Ahn et al. with a number of downlink reference signal measurements and the downlink reference signal measurements including signal qualities of the one or more downlink reference signals in order for the base station to receive the quality from the downlink reference signal that has the best quality to communicate with the mobile terminal, as taught by Park et al..

Allowable Subject Matter
6.	Claims 5-6, 11, 12, 17, 18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a recommendation for a new beam direction to use for data transmissions to the UE.
Regarding claim 6, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a recommendation to initiate a beam management procedure.

Regarding claim 11, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a recommendation for a new beam direction to use for data transmissions to the UE.

Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a recommendation to initiate a beam management procedure.

Regarding claim 17, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a new beam direction, the method further comprising: communicating, by the base station with the UE, according to the new beam direction.

Regarding claim 18, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a recommendation to initiate a beam management procedure, the method further comprising: initiating, by the base station, the beam management procedure.
Regarding claim 23, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a new beam direction, the programming further including instructions to cause the base station to: communicate, with the UE, according to the new beam direction.

Regarding claim 24, the prior art of record fails to teach or suggest alone, or in combination the MAC CE transmission indicates a recommendation to initiate a beam management procedure, the programming further including instructions to cause the base station to: initiate the beam management procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648